Citation Nr: 0609494	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for residuals of left 
elbow fracture, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from March 1976 to October 
1976 and May 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).

When first before the Board in March 2004, the case was 
remanded for further development, and the issue of 
entitlement to service connection for a left shoulder 
disability was referred to the RO. The veteran has since 
raised the issue of nerve impairment secondary to the 
service-connected left shoulder disability. These matters are 
again referred to the RO for appropriate development. 


FINDINGS OF FACT

1.  The veterans left elbow impairment is manifested by 
complaints of pain and limitation of motion.  He is right 
handed.
 
2.  The veteran's left elbow disability is not productive of 
flexion limited to 55 or less, extension limited to 100 
degrees or more, or more than flexion limited to 100 degrees 
and extension to 45 degrees. Impairment of radius and ulna 
with loss of bone substance, or the hand fixed in pronation 
or supination, has not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of left elbow fracture are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5205 - 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, as well as in 
VCAA letters dated in August 2003 and May 2004, as well as in 
the Board's remand dated in March 2004, and other 
correspondence of record, the veteran has been informed of 
the evidence and information necessary to substantiate the 
claim, the information required from him in order for VA to 
obtain evidence and information in support of the claim, and 
the assistance that VA would provide in obtaining evidence. 
In the May 2004 VCAA notification letter, the RO requested 
that the veteran complete and return VA Form 21-4142, 
Authorization and Consent to Release Information, specifying 
where he had received treatment, in order that any additional 
records may be requested by VA on his behalf. Since the 
veteran was informed of the evidence that would be pertinent 
to the claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, statement of the case, and supplements 
thereto, in particular, the VCAA letters, and other 
correspondence, including the Board's remand, the RO and the 
Board provided notice to the veteran of the type of evidence 
necessary to establish a higher disability rating. The 
communications notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him, and notified him 
of the ratings assignable in this case. As a higher rating 
was not granted, the lack of notice of an effective date, and 
any other deficits in these notices, are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). On review, the Board is satisfied that the 
veteran received notice equivalent to that required under of 
the provisions of the VCAA and all pertinent court precedent, 
and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board also finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the veteran's claim. The service 
medical records and all identified post-service treatment 
records have been associated with the claims file, including 
voluminous VA treatment records. The veteran was afforded 
medical examinations pertinent to the claim, and the case was 
also remanded in March 2004 for further evidentiary 
development. Additionally, the veteran and his representative 
have been afforded adequate opportunity to provide additional 
evidence and argument in support of his claim, and have done 
so. Given the extended development of this record, the Board 
believes that VA has complied with its duty to assist the 
veteran in the development of facts pertinent to his claim, 
and that no reasonable possibility exists that any further 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A. Therefore, a decision on the merits at this stage 
without remand for additional development is not prejudicial 
to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The service medical records reflect injury to the left elbow 
when the veteran fell and struck his arm in service. There 
was prominent bony irregularity of the lateral epicondyle 
with examination otherwise normal. Service connection was 
granted in a March 1983 rating decision for fracture 
residuals of left elbow, and rated as 10 percent disabling 
effective from September 1982. January 1990 rating action 
increased the rating to 20 percent from April 1989, under 
diagnostic code 5299-5003. In March 2000, the veteran filed 
for an increased rating.

VA outpatient treatment notes from February 1995 to July 2003 
reflect treatment for substance abuse and continuing pain and 
limitation of motion of left elbow. February 2000 VA 
outpatient x-rays of the elbow reflects abnormal appearance 
of the lateral epicondyle. 

May 2000 VA contract examination from QTC reflects the 
veteran is right-hand dominant. Although the examiner 
referenced the right elbow, the record reflects that the 
service-connected elbow is the left elbow. Complaints were of 
pain and stiffness of the elbow, and inability of use, 
increased pain with cold, heat, humidity, and repetitive 
motion, and limitation of motion. The veteran denied bone 
infection or associated symptoms other than pain, weakness, 
stiffness, inflammation, instability and locking. He related 
being unable to use his elbow for activities of daily living 
(ADL).

On examination of the left shoulder there was ankylosis with 
pain on flexion, abduction, external rotation and rotation. 
Flexion was limited to 120 degrees, abduction to 70, external 
and internal rotation to 45 degrees. The left elbow showed 
marked range of motion due to elicited pain. Flexion was 
limited to 90 degrees, supination to 20, and pronation to 40 
degrees. Neurologic examination showed no sensory or motor 
deficit. Muscle strength in the left upper extremity was 
about 3/5.  X-rays of the humerus showed no acute findings 
and an old well corticated minimally displaced fracture of 
the humeral epicondyle. Diagnosis was left elbow ankylosis 
with markedly decreased range of motion. Functional 
limitation was noted as related to markedly decreased range 
of motion of the left elbow which may markedly reduce his 
ability to perform ADL's, lifting weights, reaching, 
grasping, and otherwise using his left upper extremity. An 
Addendum showed a final diagnosis of status post left humerus 
fracture with residuals of left elbow fracture, with 
decreased range of motion. 

VA outpatient treatment notes from February 2000 to 2001 
reflect complaints of chronic pain of left elbow. Diagnosis 
in December 2000 was chronic secondary osteoarthritis. It was 
noted that the veteran was then homeless. A December 2000 
Rehabilitation Consultation report showed assessment of 
status post fracture of lateral epicondyle, rotator cuff 
syndrome, and physical therapy was instituted. 

A January 2001 physical therapy note shows range of motion of 
90 flexion and 70 degrees abduction after treatment. The 
veteran reported intermittent numbness in the left forearm 
and hand, with pain on assisted range of motion. It was noted 
that veteran was living in a homeless shelter and working as 
a carpenter, and was able to perform all ADLs independently 
but had complaints of pain with some self care activities, 
and reported that he was unable to fully perform duties of 
his current job due to pain and weakness.  

Voluminous VA outpatient and in-patient treatment records 
reflect continuing treatment from 1995 to 2003 for substance 
abuse rehabilitation, as well as complaints of left elbow 
pain and symptoms. Physical therapy notes dated in January to 
February 2001 show treatment for left elbow disability. On 
August 2003 x-rays of the left elbow, the examiner noted 
linear lucency in the lateral condyle of the left humerus 
which could be due to acute fracture if the patient has 
severe pain in this location, otherwise this could be old. 
There was no soft tissue swelling, or joint effusion, but 
there was spur at the posterior aspect of the olecranon 
process.

On June 2005 VA examination the veteran reported pain in the 
left elbow disability. X-rays of the left elbow showed 
radiolucent line through the lateral epicondyle consistent 
with old trauma and evidence of calcification in that region. 
There was no evidence of dislocation. 

Examination revealed a discrepancy in appearance of the left 
and right elbows, with the left showing bony prominence of 
the lateral aspect with a tendency for mild decubitus valgus. 
There was no evidence of swelling, but appeared to have 
tenderness directly over the prominent lateral epicondyle. 
The elbow is maintained in a semi-flexed position on 
examination, and has consistent limitation of extension by 30 
degrees-30 degrees-30 degrees. Active and passive flexion of 
the left elbow with a soft endpoint to 120/115/120 degrees. 
At the terminal point of flexion there was pain and fatigue 
on repetitive motion. Active pronation was 60, 50 - 70, 60 
degrees. Supination to 60 degrees, 50 degrees, 50 degrees. 
Strength of grasp in the left hand was considered to be 8/10 
as compared to the right hand. There was epicritic sensation 
on the volar surface of the fourth and fifth fingers of the 
left hand but no evidence of clawing or wasting of the 
hypothenar muscle or interosseous wasting. 

Diagnosis included malunion and heterotopic ossification of 
remote fracture lateral condyle left elbow with residual 
cubitus valgus. Partial ulnar nerve compression neuropathy 
limited to sensory loss without evidence of motor impairment. 
It was noted that comparison with previous examinations 
showed no further loss of mobility and there was nothing 
noted on examination to conclude that the present studies 
have deteriorated in any significant manner since previous 
examinations. In a September 2005 addendum, the examiner 
certified that the C-file had been reviewed in conjunction 
with the VA examination.

In numerous statements, and in most recent March 2006 post-
remand brief, the veteran and his representative contend that 
a higher rating is warranted for the left elbow disability.

III.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The veteran's 
entire history is reviewed when making disability 
evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran. 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's left elbow (minor upper extremity) disability 
involves traumatic arthritis, which, when established by X-
ray findings (as is the case here), may be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003 (degenerative arthritis) and DC 
5010 (traumatic arthritis). The veteran's left elbow is the 
minor extremity and has been previously rated 20 percent 
disabling under diagnostic codes 5299-5003. Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under 38 C.F.R. § 4.71. 
See 38 C.F.R. § 4.27. After a review of the evidence 
pertaining to the veteran's service-connected disability, the 
Board will afford consideration under Diagnostic Codes 5207 
through 5213, which are more appropriate to the nature of the 
disability and more advantageous to the veteran as they may 
provide for ratings higher than the current 20 percent 
rating, if warranted by the evidence. 

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination. 38 C.F.R. § 4.71, 
Plate I.

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 70 or 90 degrees, 
30 percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5206.

Limitation of extension of the minor forearm is rated 10 
percent when extension of the forearm of the minor upper 
extremity is limited to 45 or 60 degrees, 20 percent when 
extension is limited to 75 or 90 degrees; 30 percent when 
limited to 100 degrees, and 40 percent when extension is 
limited to 110 degrees. 38 C.F.R. § 4.71a, DC 5207.

Limitation of forearm in flexion to 100 degrees and extension 
to 45 degrees warrants a 20 percent rating. DC 5208.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius. A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved. See 38 
C.F.R. 4.71a, Diagnostic Code 5209.

Diagnostic code 5210 provides for assignment of 50 percent 
(dominant/major extremity) and 40 percent (minor) for 
nonunion of the radius and ulna, with flail false joint. 

For impairment of ulna or radius, malunion with bad alignment 
is rated 10 percent for the minor arm. Nonunion with loss of 
bone substance of 1 inch or 2.5 cms or more and marked 
deformity warrants a 30 percent rating for the minor arm. DC 
5211. DC 5212. 

Limitation of supination of the minor arm to 30 degrees or 
less is rated 10 percent; limitation of pronation of the arm 
is rated a maximum of 20 percent when motion is lost beyond 
the last quarter of arc and the hand does not approach full 
pronation. 
Limitation of pronation of the minor arm is rated 10 percent 
when limited to 30 degrees or less. 38 C.F.R. § 4.71a, DC 
5213.

In the present case, the veteran's left elbow disability has 
been rated as  20 percent disabling under diagnostic code 
5299-5003, effective from April 1989, and remained unchanged 
since. Under applicable codes for limitation of motion of the 
elbow or forearm, the evidence reflects that at no time 
during the appeal is flexion limited to 55 degrees to warrant 
a higher 30 percent rating for the minor upper extremity 
under DC 5206, and if rated as extension, extension is never 
limited to 100 degrees for a higher 30 percent rating under 
DC 5207. For example, on May 2000 VA examination, flexion of 
left elbow was limited to 90 degrees (20 percent under DC 
5206), supination was to 20 degrees (10 percent under DC 
5213) and pronation to 40 degrees (maximum 20 percent under 
DC 5213). In recent June 2005 VA examination flexion was to 
115-120 degrees and extension was limited by 30 degrees 
((warranting 10 percent under DC 5206, 5207). Thus, there is 
no basis to assign a rating higher than 20 percent, based on 
this most recent medical evidence. Considering the veteran's 
complaints of pain on repetitive motion with fatigue and 
functional loss, the Board finds that the 20 percent rating 
adequately contemplates such additional functional 
limitations. 

Higher ratings are unwarranted under any other applicable 
codes. Flail joint, nonunion of ulna or radius with loss of 
bone substance, or fixation of the hand in supination or 
pronation, as required for a rating higher than the 20 
percent, are not shown. See DCs 5205, 5211, 5212, 5213. In 
more recent June 2005 VA examination, although the examiner 
observed that the veteran held his elbow in a semi-flexed 
posture with consistent limitation of extension by 30 degrees 
and flexion to 115-120 degrees, no finding of ankylosis was 
noted. Thus under all applicable codes for rating limitation 
of motion of the left forearm (elbow), the criteria for more 
than a 20 percent rating are not satisfied. See 38 C.F.R. § 
4.71a, DCs 5205 - 5213.

The Board recognizes the veteran's complaints that his left 
arm is entirely useless, but finds no evidence to support 
this assertion. The Board is cognizant of the fact that the 
service-connected left elbow disability has negatively 
impacted the veteran's ADLs. However, the range of motion in 
June 2005 VA examination appears to have increased since May 
2000 VA examination. Furthermore, review of rehabilitation 
notes for substance abuse treatment from 1995 to 2003 
reflects, for example, that in August 2003, the veteran was 
noted as fully participating in recreation therapy exercise 
group associated with substance abuse rehabilitation therapy, 
involving 20 minutes stretching and therabands exercises. 
There is no indication that the veteran was unable to use his 
left arm. Thus, even with consideration of the functional 
limitations described in the evidence, no more than a 20 
percent rating is assignable. There is no evidence that 
additional loss of movement, fatigability, incoordination, or 
any other such factors result in the left elbow being more 
limited to the extent required for a rating in excess of the 
current 20 percent rating (which already contemplates such 
functional loss). See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The Board has also considered 
whether the veteran would be entitled to staged ratings. 
However, the evidence does not show the disability to be of 
the severity required for a rating higher than 20 percent at 
any time during the period of this appeal. 

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance. See Floyd v. Brown, 
9 Vet. App. 88, 98 (1996). Moreover, the Court has held that 
the Board must address referral under 38 C.F.R. 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question. There is nothing associated with the claims file 
that would suggest that the veteran's disability has 
required, or currently requires frequent hospitalizations, 
which would render impractical the use of regular schedular 
criteria. Similarly, the Board does not find that the 
disability has caused marked interference with employment.

In sum, the evidence does not support a higher evaluation. 38 
C.F.R. § 4.7, 4.21. The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of left elbow 
fracture is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


